—In an action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Orange County (Dickinson, J.), entered November 27, 1984, which denied his motion for summary judgment.
Order reversed, on the law, with costs, motion granted, and complaint dismissed.
Plaintiffs have failed to meet their burden of establishing a *498prima facie case of "serious injury” as defined in Insurance Law former § 671 (4) (now Insurance Law § 5102 [d]). The allegation of occasional shoulder and/or back pain does not constitute a "significant limitation” within the meaning of the statute (Licari v Elliott, 57 NY2d 230; Post v Broderick, 104 AD2d 977; Nolan v Werner Ford, 100 AD2d 579, affd 64 NY2d 681). Mangano, J. P., Bracken, Weinstein, Lawrence and Hooper, JJ., concur.